MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                            Sep 16 2020, 8:34 am
court except for the purpose of establishing                                             CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
estoppel, or the law of the case.                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Justin R. Wall                                           Curtis T. Hill, Jr.
Wall Legal Services                                      Attorney General
Huntington, Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Daniel Miller,                                           September 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2895
        v.                                               Appeal from the
                                                         Wells Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Kenton W. Kiracofe, Judge
                                                         Trial Court Cause No.
                                                         90C01-1809-F3-5



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020               Page 1 of 12
                                          Case Summary
[1]   Daniel Miller was convicted of Level 3 felony domestic battery resulting in

      serious bodily injury to a person less than fourteen years old, Level 3 felony

      neglect of a dependent resulting in a serious bodily injury, Level 6 felony

      intimidation, and Level 5 felony battery resulting in bodily injury to a person

      less than fourteen years of age. He appeals the domestic-battery, neglect, and

      battery convictions, challenging the sufficiency of the evidence. He also appeals

      his eighteen-year sentence, asserting that it is inappropriate given the nature of

      the offenses and his character. We affirm.



                            Facts and Procedural History
[2]   Austin and Courtney Burkholder had two children together, H.B., born in June

      2012, and R.B., born in March 2018. Shortly after R.B.’s birth, Courtney

      moved out of the family home, and Austin initiated divorce proceedings.

      Courtney then began dating Miller, and the two moved in together. Austin was

      granted provisional physical and legal custody of the children, with Courtney

      having supervised parenting time. However, after Austin died of a heart attack

      in late June 2018, Courtney assumed custody of H.B and R.B. Throughout the

      month of July 2018, the children stayed with numerous family members and

      friends besides Courtney and Miller. Most often, the children stayed with their

      paternal grandmother, Jessica Lough.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 2 of 12
[3]   From July 27 to July 31, Courtney and Miller had care of four-month-old R.B.

      Courtney worked most of those days, leaving Miller as the sole caretaker of

      R.B. On July 31, Courtney went to work around 6 a.m., leaving H.B. and R.B.

      alone with Miller until late afternoon. Around 6:30 p.m., Lough picked up the

      children and noticed R.B. had an injury to his lip, which she asked Courtney

      about and Courtney stated it was caused by R.B. scratching himself.

      Throughout that evening, Lough felt R.B. was “not acting himself” and

      appeared listless and quiet. Tr. Vol. II p. 166. She phoned Courtney and spoke

      with Miller, who told her R.B. had vomited earlier in the day. When Lough

      went to change R.B.’s diaper, she found bruises on his penis, feet, and legs. At

      that point, she and the child’s great-grandmother, Becky Everett, phoned the

      Department of Child Services (DCS) and took R.B. to the hospital.


[4]   At Adams Memorial Hospital, a physical examination of R.B. showed bruising

      to his lip, back, arm, ear, penis, and roof of his mouth. R.B. vomited twice at

      the hospital, prompting doctors to order a CT scan. The CT scan revealed R.B.

      suffered a subdural hematoma. Due to the severity of his injury, R.B. was

      transferred to Riley Hospital for Children that night. There, a skeletal survey

      showed fractures to three of R.B.’s right ribs and fractures to two bones in his

      lower right leg. DCS caseworker Lindsey Eads also examined R.B. and spoke

      with doctors and family members. R.B. was later adjudicated to be a child in

      need of services.


[5]   Detective Cliff Thomas of the Bluffton Police Department interviewed both

      Courtney and Miller about R.B.’s injuries. Miller stated that the bruising to

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 3 of 12
      R.B.’s penis occurred when he was holding R.B. and “his arm gave out,”

      causing him to almost drop R.B. and catch him under the groin area. Tr. Vol.

      III p. 197. Miller stated the injury to R.B.’s mouth occurred when he discovered

      R.B. with a string in his mouth and had to stick “two fingers down [R.B.’s]

      throat” to get it out. Id. at 199. Detective Thomas also interviewed many of the

      family members and friends who had watched R.B. that month, including

      Brittany Bleeke, Courtney’s friend and fiancée to Matt Burkholder, R.B.’s

      paternal uncle. After her interview, Bleeke received a phone call from Miller, in

      which he threatened to “kill [her] in front of [her] children” if he discovered she

      had talked to law enforcement. Id. at 171.


[6]   The State charged Miller with Level 3 felony domestic battery resulting in

      serious bodily injury to a person less than fourteen years old (for the subdural

      hematoma), Level 3 felony neglect of a dependent resulting in a serious bodily

      injury, Level 6 felony intimidation (for the threat against Bleeke), and Level 5

      felony battery resulting in bodily injury to a person less than fourteen years of

      age (for the bruising to the penis).


[7]   At trial, Dr. John Wagel, the emergency-room physician who treated R.B. at

      Adams Memorial, and Dr. Shannon Thompson, a Riley Hospital pediatrician

      and child-abuse expert, both gave similar testimony: R.B.’s injuries could not

      have been self-inflicted, given he was four months old and lacked the mobility

      and body strength to cause such injuries; the injuries were not consistent with

      an accident, nor did the injuries appear to have been caused in the ways Miller

      described; and the injuries indicated child abuse. Dr. Wagel testified that a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 4 of 12
      caregiver of a four-month-old would be expected to know that “there was [a

      head] injury, and that they needed to seek medical attention.” Id. at 80. Dr.

      Thompson stated that a caregiver who caused a head injury would notice

      something “significantly different in that baby initially”—sudden crying or

      silence, acting stunned, lethargic or listless, abnormal breathing, vomiting, or

      loss of appetite. Id. at 99.


[8]   Much of the doctors’ testimony focused on when the injuries occurred. While

      difficult to date, both doctors opined that all the injuries—the rib fractures, leg

      fractures, bruises, and subdural hematoma—would have been inflicted within

      the last month based on healing time. Specifically referring to the subdural

      hematoma, Dr. Thompson testified it was an “acute” injury that likely occurred

      “immediately up to three to five days” of the CT scan, while Dr. Wagel stated

      the injury likely occurred “very shortly before presentation” given R.B.’s

      vomiting earlier that day, a symptom which would have occurred “within

      hours” of the initial head injury. Id. at 81-82, 100, 101.


[9]   Other witnesses testified about their interactions with Miller. Sarah Anderson,

      with whom Miller and Courtney briefly resided earlier in July 2018, stated that

      Miller would often become “short-tempered” and “quickly frustrated” with

      R.B. Id. at 148. Anderson testified that she had witnessed Miller shake R.B. in a

      manner she felt was “too hard,” albeit seemingly in a playful manner. Id. at

      149. Detective Thomas testified about his interviews with Miller, during which

      Miller admitted he has been diagnosed with “intermittent explosive rage

      disorder,” which causes him to “get mad about stupid sh** that [he] shouldn’t

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 5 of 12
       get mad about.” Id. at 203. Finally, Bleeke testified about the phone call in

       which Miller threatened to kill her in front of her kids.


[10]   The jury found Miller guilty on all four counts. At sentencing, two DCS

       workers testified about their interactions with Miller throughout the

       corresponding CHINS case: he was “domineering,” “aggressive,” and

       “threatening” with workers; he refused to participate in offered services; and he

       interfered with Courtney’s communications with DCS and her participation

       with their services. Tr. Vol. IV p. 36. The trial court identified several

       aggravating factors: (1) Miller has a criminal history, including two juvenile

       adjudications for battery and criminal convictions for misdemeanor battery,

       misdemeanor criminal mischief, felony intimidation, and a federal conviction

       for felon in possession of a firearm; (2) R.B. was only four months old at the

       time of the offenses; (3) Miller was on federal supervised release for felon in

       possession of a firearm at the time of the offenses; and (4) he was in a position

       of care, custody, and control of R.B. The court found no mitigating factors and

       sentenced Miller to twelve years for domestic battery, twelve years for neglect,

       two years for intimidation, and four years for battery. The court ordered the

       domestic-battery and neglect sentences to be served concurrent to each other

       but consecutive to the other sentences, for an aggregate term of eighteen years.


[11]   Miller now appeals.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 6 of 12
                                    Discussion and Decision
[12]   Miller raises two issues on appeal. He contends that the evidence is insufficient

       to support three of his convictions and that his sentence is inappropriate.


                                   I. Sufficiency of the Evidence
[13]   Miller challenges the sufficiency of the evidence for three of his convictions:

       domestic battery, neglect of a dependent, and battery.1 Our standard of review

       for sufficiency claims is well settled. We do not reweigh evidence or assess the

       credibility of witnesses. Gray v. State, 903 N.E.2d 940, 943 (Ind. 2009). Rather,

       we look to the evidence and reasonable inferences drawn therefrom that support

       the verdict and will affirm the conviction if there is probative evidence from

       which a reasonable factfinder could have found the defendant guilty beyond a

       reasonable doubt. Id.




       1
         While Miller says in his Summary of Argument that he is challenging the sufficiency of the evidence “for
       each and every Count,” Appellant’s Br. p. 18, the only place he addresses the intimidation conviction is in a
       single sentence in the Conclusion section of his brief, with no citation to the record or any legal authority, id.
       at 28 (“In regards to the intimidation Count, Miller notes that the statements he made were in the heat of the
       moment and there was no intention to intimidate the person.”). As such, he has waived any challenge to that
       conviction. See Ind. Appellate Rule 46(A)(8)(a) (“The argument must contain the contentions of the appellant
       on the issues presented, supported by cogent reasoning. Each contention must be supported by citations to
       the authorities, statutes, and the Appendix or parts of the Record on Appeal relied on, in accordance with
       Rule 22.”); see also Lyles v. State, 834 N.E.2d 1035, 1050 (Ind. Ct. App. 2005) (holding appellant had waived
       argument due to his failure to develop the arguments and support it with citations to authority and the
       record), reh’g denied, trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020                   Page 7 of 12
[14]   The State charged Miller with domestic battery resulting in serious bodily injury

       based on R.B.’s subdural hematoma. Miller’s argument is that the State failed

       to show he was “directly responsible” for this injury because numerous other

       individuals could have inflicted it. Appellant’s Br. p. 21. This is consistent with

       his defense at trial, which the jury clearly found unpersuasive. Both doctors

       testified that the subdural hematoma was a recent injury, which would have

       been followed by a variety of symptoms, including vomiting and personality

       changes, both of which were observed in R.B. on the evening of July 31. Miller

       was the sole caretaker of R.B. for most of that day. The State acknowledged at

       trial that Courtney, Lough, and Everett also had access to R.B. that day.

       However, the State presented plenty of evidence for the jury to conclude that—

       out of the four people—Miller is the one who inflicted this injury. R.B. never

       exhibited unexplained injuries outside the month he lived with Miller. Miller

       was diagnosed with intermittent explosive rage disorder and was known to be

       short tempered and easily frustrated with R.B. Finally, Miller admitted to

       causing several of R.B.’s other injuries, and although he claims they were

       accidental, both doctors believed they were intentionally inflicted. The above

       evidence was sufficient for the jury to conclude Miller caused the subdural

       hematoma.


[15]   To obtain a conviction for Level 3 felony neglect of a dependent resulting in

       serious bodily injury as charged here, the State must have proven Miller (1) had

       the care of R.B. and (2) knowingly and intentionally (3) placed R.B. in a

       situation endangering his life or health (4) resulting in serious bodily injury.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 8 of 12
       Ind. Code § 35-46-1-4(a)(1); Appellant’s App. Vol. II p. 45. The State argued at

       trial that Miller—having caused the subdural hematoma—knew R.B. had a

       head injury but failed to seek medical treatment, endangering R.B.’s life or

       health. Miller argues that the State failed to prove he “caused the brain bleed”

       and “should have sought out immediate medical treatment” for R.B.

       Appellant’s Br. p. 23. We disagree. The State provided sufficient evidence for

       the jury to conclude Miller caused the subdural hematoma. Furthermore, Dr.

       Thompson and Dr. Wagel both testified that, due to R.B.’s young age and

       immobility, such trauma could not have occurred without the caregiver’s

       knowledge, and a reasonable caregiver would have known such trauma

       required medical attention. Both doctors also testified this trauma would have

       an immediate impact on the child: the child would stop or start crying; appear

       dazed or confused; vomit; breathe irregularly; or have personality changes.

       Upon picking up R.B. on the evening of July 31, Lough immediately noticed he

       was not acting like himself and was lethargic and listless. R.B. also threw up

       multiple times that day, at least once in the presence of Miller. Therefore, given

       the doctor’s timeline and R.B.’s symptoms, it was reasonable for the jury to

       conclude that Miller was negligent in failing to seek immediate medical

       treatment for R.B.


[16]   Finally, Miller was convicted of Level 5 felony battery for causing the bruising

       to R.B.’s penis. Miller admitted to Detective Thomas he caused this bruising

       but claimed it was accidental. Both Dr. Thompson and Dr. Wagel testified this

       bruising was not consistent with Miller’s explanation of events, but rather


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 9 of 12
       indicative of abuse. Whether the bruising was caused by abuse or an accident

       was a question for the jury. This is a request to reweigh evidence or reassess

       witness credibility in Miller’s favor, which we may not do. See Gray, 903

       N.E.2d at 943.


[17]   There is sufficient evidence for all three of the challenged convictions.


                                                II. Sentence
[18]   Miller next contends that his eighteen-year sentence is inappropriate and asks

       us to reduce it pursuant to Indiana Appellate Rule 7(B), which provides that an

       appellate court “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” “Whether a sentence is inappropriate ultimately turns on the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other factors that come to light in a given case.”

       Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014) (citing Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). Because we generally defer to the

       judgment of trial courts in sentencing matters, defendants have the burden of

       persuading us that their sentences are inappropriate. Schaaf v. State, 54 N.E.3d

       1041, 1044-45 (Ind. Ct. App. 2016).


[19]   Miller was convicted of two Level 3 felonies, a Level 5 felony, and a Level 6

       felony. A person who commits a Level 3 felony shall be imprisoned for a fixed

       term of between three and sixteen years, with an advisory sentence of nine

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 10 of 12
       years. Ind. Code § 35-50-2-5. A person who commits a Level 5 felony shall be

       imprisoned for a fixed term of between one and six years, with an advisory

       sentence of three years. Ind. Code § 35-50-2-6. A person who commits a Level 6

       felony shall be imprisoned for a fixed term of between six months and two-and-

       a-half years, with an advisory sentence of one year. Ind. Code § 35-50-2-7. The

       court sentenced Miller to an above-advisory sentence for each of the four

       counts: twelve years each for the Level 3 felonies, to be served concurrently;

       four years for the Level 5 felony; and two years for the Level 6 felony.


[20]   Regarding the nature of the offenses, Miller acknowledges that R.B.’s injuries

       are “particularly egregious.” Appellant’s Br. p. 25. At just four months old,

       R.B. had such a “constellation” of injuries that multiple doctors immediately

       suspected abuse. Tr. Vol. III p. 116. R.B. suffered bruises all over his body, rib

       and leg fractures, and a dangerous brain bleed. Despite these alarming injuries

       and being in a position of care and control of R.B., Miller sought no medical

       attention. Furthermore, when a family friend spoke to law enforcement about

       the case, he threatened to kill her in front of her children.


[21]   Additionally, Miller’s character justifies this sentence. Miller has a criminal

       history—two juvenile adjudications for battery and criminal convictions for

       misdemeanor battery, misdemeanor criminal mischief, felony intimidation, and

       a federal conviction for felon in possession of a firearm. He was on probation

       for the federal conviction when he committed the current offenses. And two

       DCS workers testified at the sentencing hearing that Miller exhibited



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 11 of 12
       threatening and aggressive behavior toward them, refused to participate in

       rehabilitative services, and prevented the child’s mother from doing so as well.


[22]   Nothing about Miller’s actions or his character has convinced us his sentence is

       inappropriate.


[23]   Affirmed.


       Bailey, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2895 | September 16, 2020   Page 12 of 12